 DETROIT PLASTIC MOULDING CO.Detroit Plastic Molding Co. and International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America, (UAW). Case 7-CA-16202August 22. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANt) PFNELI.OUpon a charge filed on March 23, 1979. by Inter-national Union, United Automobile. Aerospace andAgricultural Implement Workers of America.(UAW), herein called the Union. and duly served onDetroit Plastic Molding Co., herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 7,issued a complaint on April 3, 1979. against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an administrativelaw judge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 19, 1979,following a Board election in Case 7-RC-14978, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 16, 1979, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 9, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On April 17, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently. on May , 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notI Official notice is taken of the record in the representation proceeding.Case 7 RC 14978, as the term "record" is defined in Secs. 102.68 and102.69(g) orf the Board's Rules and Regulations. Series 8. as amended. SeeLTV Elecirosystems, Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th (ir.1968): Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Inlertype Co v. Penel,. 269 F.Supp. 573 (D.C.Va. 1967):Follet Corp.. 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.be granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer. Respondent admits the tfactual alle-gations of the complaint, but disputes the validity ofthe certification in Case 7-RC-14978. arguing thatthe Regional Director's multiplant unit findingtherein was erroneous and that there was interferencewith the conduct of the election.Respondent filed a request for review of the Re-gional Director's Decision and Direction of Election.which issued on November 27, 1978. contesting theappropriateness of the multiplant unit found therein.The Board denied such request on December 21.1978, stating that it raised no substantial issues war-ranting review. Thereafter, following the election onDecember 21, 1978, in which the Sterling Heights em-ployees voted for inclusion in the single multiplantunit by a vote of 189 to 77, with 10 challenged ballots,Respondent filed timely objections to the election, al-leging that the Board agent conducting the electioninterfered with its outcome. The Regional Directorcaused an investigation of the objection and on Janu-ary 19, 1979, issued a Supplemental Decision andCertification of Representative. in which he overruledRespondent's objections to the election as lacking inmerit. Respondent requested review of the RegionalDirector's ruling on its objections, and on March 6.1979, the Board denied such request on the groundsthat it raised no substantial issues warranting review.Consequently, in support of the Motion for SummaryJudgment, the General Counsel argues, and Respon-dent admits, that Respondent does not raise any is-sues not previously litigated.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyISee Piushurgh Plaue (;Glas C, v V i. R B, 313 1'S 146, 162 1941):Rules and Regulations of the Boa:rd Sees 1112 671) and 102 691c)244 NLRB No. 67539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.In its response to the Notice To Show Cause Re-spondent contends that the Board's rule of refusing toconsider issues raised in a proceeding alleging a viola-tion of Section 8(a)(5) which were or could have beenraised in a prior representation proceeding and Sec-tion 102.67(f) of the Board's Rules and Regulations.Series 8, as amended, which provides that denial of arequest for review shall preclude litigating any issuesraised in any related subsequent unfair labor practiceproceeding, are contrary to Section 5 of the Adminis-trative Procedure Act. Respondent contends that, un-der the Administrative Procedure Act, it is now enti-tled to a hearing conducted by an administrative lawjudge. However, the Administrative Procedure Actdoes not entitle Respondent to an evidentiary hearingas a matter of statutory right in an unfair labor prac-tice case where, as here, there are no substantial ormaterial issues of fact for determination. The Board.with judicial approval, has so held;3and in suchcases, summary judgment is appropriate. Accordinglywe grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(CI1. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is engaged inthe manufacture, sale, and distribution of plastic andrelated products at its plant at East Detroit, Roseville,and Sterling Heights, Michigan. During the past cal-endar year, which period is representative of its op-erations during all times material hereto, Respondentpurchased and caused to be transported and deliveredat its East Detroit, Roseville, and Sterling Heightsplants, directly from points located outside the Stateof Michigan, certain goods and materials valued inexcess of $50,000, and Respondent sold and distrib-uted at its East Detroit, Roseville, and SterlingHeights plants products valued in excess of' $500,000,of which products valued in excess of $50,000 wereshipped from said plants directly to points outside theState of Michigan.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, an3See Detroit Plastic Molding Co., 228 NLRB 1030 (1977), and cases citedtherein in fn. 3.employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of' the Act to assert jurisdictionherein.II. IFHE LABOR ORGANIZAIl(ON INVO()I.VEI)International Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, (UAW), is a labor organization within the mean-ing of Section 2(5) of the Act.III. IEF. UNFAIR I.ABOR PRA(II( ISA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees, including shippingand receiving employees and truck drivers em-ployed by the Employer at its plants located at18125 Ten Mile Road, East Detroit, Michigan.15201 Eleven Mile Road, Roseville, Michigan.and 6600 E. Fifteen Mile Road, Sterling Heights,Michigan but excluding all professional employ-ees, office clerical employees, guards, and super-visors as defined in the Act.42. The certificationOn December 21. 1978, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on January 19. 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent l' RefilsalCommencing on or about March 9, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or about4 The multiplant unit description herein is in accord with pars. 8 and 9 ofthe instant complaint.540 )llROII PlASIIC MOUIT)ING CO.(4March 1. 1979. and continuing at all times thereafterto date. Respondent has refused. and continues to re-'fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly. we find that Respondent has, sinceMarch 16, 1979. and at all times thereafter. refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. 1tlt: EFFE('I OF THE L!NIAIR ABOR PRA(Il(' ISUILP)N ('OMMtR( The activities of Respondent set fbrth in sectionIll. above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade. traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. 11HE RMEII)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and. if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poulthr Compatlt, Inc., 136 NLRB785 (1962); Commerce Compan' d/b/al Lamar Hotel,140 NLRB 226, 229 1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (0th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON('LiUSIONS OF LAWI. Detroit Plastic Molding Co. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International nion. U nited Automobile Acero-space and Agricultural Implement Workers oft' Atler-ica. (UAW), is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including shipping andreceiving employees and truck drivers employed bythe Employer at its plants located at 18125 Ten MileRoad. East Detroit. Michigan. 15201 Eleven MileRoad, Roseville. Michigan. and 6600 E. Fifteen MileRoad, Sterling eights, Michigan: but excluding allprofessional employees. office clerical employees.guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since January 19, 1979. the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about March 16. 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing. employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act. and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board hereby orders that the Respondent. De-troit Plastic Molding Co., East Detroit. Michigan, itsofficers, agents, successors. and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages. hours, and other terms and con-ditions of employment with International Union,United Automobile. Aerospace and Agricultural Im-plement Workers of America, (UAW), as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:541 I) ('ISI()NS ()Of N A II()N\I. IABO()R RII.A'I IO)NS BOARI),AlI ull-tiime and regular part-tinie productiona111d maintenance eplOsCcs. illcluding shippinga nd recciving employees and truck drivers em-plotled h, the Lnploer at its plants l cated at18125 Ten Mile Road. ast l)etroit Michigan.15201 leven Mile Road. Roseville Michigan.andl 660() .itfteen Mile Road, Sterling Heights,Michigan: but excluding all professional employ-ees. office clerical employees, guards. and super-visors as defined in the Act.(b) In any like or related manner interfering with.restraining. or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive respresentative of'all employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its plants in Sterling Heights. East [)e-troit. and Roseville Michigan, copies of the attachednotice marked "Appendix."' Copies of said notice, onfiorms provided by the Regional Director tfor Region7. after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any other material.(c) Notify the Regional Director for Region 7 inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.' In the event that this Order is eniorced by a Judgment ol a United StatesC(ourt of Appeals. the words in the notice reading "Posted by Order theNational l.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States (Court of Appeals Enforcing an Order of the NationalL.ahor Relations Board."APPENl)lIXNorl( T Ei,)Y.0i ISP()SI I) BY ORI)I:R ()1 1111NA I )NAI. LAB)OR R.A I ()NS B()ARI)An Agency of the United States GovernmentWi wII. NOI refuse to bargain collectivelyconcerning rates ol pay. wages. hours. and otherterms and conditions of employment with Inter-national Union. United Automobile. Aerospaceand Agricultural Implement Workers of Amer-ica. (UAW). as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WiI. ) NOI in any like or related mannerinterfere with, restrain. or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE, wlll, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment. and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingshipping and receiving employees and truckdrivers employed by the Employer at its plantslocated at 18125 Ten Mile Road, East Detroit.Michigan. 15201 Eleven Mile Road, Roseville,Michigan. and 6600 E. Fifteen Mile Road,Sterling Heights, Michigan; but excluding allprofessional employees, office clerical employ-ees, guards, and supervisors as defined in theAct.DETRO()I PLASTI( MOLDIN(; CO.